Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147588                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                            SC: 147588                                     David F. Viviano,
  In re T.A. JORDAN, Minor.                                 COA: 313789                                                Justices
                                                            Montcalm Circuit Court
                                                            Family Division: 2005-000198-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the July 23, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2013
           p0903
                                                                                Clerk